         Case: 3:20-cv-00818-jdp Document #: 6 Filed: 10/29/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RYAN THOMAS BECHARD,

                               Plaintiff,
                                                                    OPINION and ORDER
        v.
                                                                         20-cv-818-jdp
 LISA WALKER and RYAN KULINSKI,

                               Defendants.


       Plaintiff Ryan Thomas Bechard, appearing pro se, filed this lawsuit in the Circuit Court

for Eau Claire County, Wisconsin. Defendant Ryan Kulinski, an employee at the Eau Claire

office of the Social Security Administration, removed the case to this court under 28 U.S.C.

§ 1442(a)(1) (“Federal officers or agencies sued or prosecuted”). Kulinski has filed a motion

asking the court to screen the complaint under its inherent authority or alternatively for

dismissal under Federal Rule of Civil Procedure 12(b)(6).

       Kulinski is correct that this court has the inherent authority to screen and dismiss the

case sua sponte. See Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307–08 (1989) (in forma pauperis

statute “authorizes courts to dismiss a ‘frivolous or malicious’ action, but there is little doubt

they would have power to do so even in the absence of this statutory provision.”); Rowe v. Shake,

196 F.3d 778, 783 (7th Cir. 1999) (“district courts have the power to screen complaints filed

by all litigants, prisoners and non-prisoners alike, regardless of fee status.”). Bechard has not

responded to Kulinski’s arguments for dismissal.

       Bechard has filed numerous cases in this court that have been dismissed for lack of

subject matter jurisdiction, finally earning him a filing bar: the clerk of court has been directed

to refuse new lawsuits by Bechard until he pays a $500 sanction. See Bechard v. Rios, No. 14-cv-
         Case: 3:20-cv-00818-jdp Document #: 6 Filed: 10/29/20 Page 2 of 3




867-wmc, 2014 WL 7366226, at *2 (W.D. Wis. Dec. 24, 2014) (listing Bechard’s cases and

issuing fling bar). That sanction does not apply to Bechard’s current case because Kulinski

removed it. But Bechard’s current operative pleading—his amended “petition for declaratory

relief” in the state-court action, Dkt. 1-6—has the same problems as his complaint in the ’867

case. He wants the court to declare that he and his family members “are released as

trustee/instrumentality from the ‘United States,’” a status that he believes was caused by the

issuance of social security cards to them. Bechard’s pleading is grounded in long-discredited

“sovereign citizen” theories of government illegitimacy that cannot support any viable claims.

See, e.g., United States v. Hilgeford, 7 F.3d 1340, 1342 (7th Cir. 1993) (argument that individual

is sovereign citizen of state who is not subject to jurisdiction of United States and not subject

to federal taxing authority is “shopworn” and frivolous); Bechard, 2014 WL 7366226 at *1

(case dismissed where Bechard “maintain[ed] that the social security number that issued along

with his birth certificate . . . is really an identification number for a German-owned insurance

policy.”). Because Bechard brings no plausible claims against either Kulinski or against

non-moving defendant Lisa Walker, the state registrar of vital records, I will dismiss the case

with prejudice.




                                                2
 Case: 3:20-cv-00818-jdp Document #: 6 Filed: 10/29/20 Page 3 of 3




                                    ORDER

IT IS ORDERED that:

1. Defendant Kulinski’s motion to screen the complaint or to dismiss, Dkt. 2, is
   GRANTED. This case is DISMISSED with prejudice as frivolous.

2. The clerk of court is directed to enter judgment for defendants and close this case.

Entered October 29, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
